Herlihy, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which disqualified claimant from receiving benefits on the grounds of his misconduct. From a reading of the record it is apparent that as to the claimant, there is a language barrier, but in furtherance of his cause, he had a union and other public organizations to which he resorted. The record is rather substantial in detailing the acts on the part of the claimant over an extended period of time, which the board found constituted misconduct. It also shows co-operation on the part of the employer in transferring the claimant to different assignments and different schedules. It is not necessary to enumerate the specific acts of misconduct on the part of the claimant, but there were several, and he was warned that such a pattern of conduct would or might result in termination of his services. There is substantial evidence to sustain the factual finding of the *582board. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Herlihy, J.